Citation Nr: 1111162	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-37 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to June 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In November 2010, the Veteran and his wife testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript is of record.  

Additional evidence from the Veteran was received in August 2010 and November 2010.  The Veteran has waived local jurisdiction of the newly submitted evidence.  See VA Form 21-4138 dated November 19, 2010.  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the issue on appeal.  38 C.F.R. §§ 19.9, 20.1304(c)

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After careful review of the record, the Board finds that additional evidentiary development is needed before evaluating the merits of the Veteran's claim.

The Board initially notes that the medical evidence, in this case, clearly shows that the Veteran is currently diagnosed with obstructive sleep apnea (OSA). 

It appears upon review of the record that OSA was first definitively diagnosed in July 2008.  At that time, the Veteran reported that he has had trouble sleeping since the 1970s and wondered whether his OSA might be service-connected.  He reported a history of waking up "choking at night and with a headache" and stated that the problem probably started in the military.  He expressed his intent to file a claim with VA for compensation benefits for the disability.  

Later, in December 2008, the Veteran again similarly told a treating VA physician (L.B., M.D.) that he had a history symptoms of obstructive sleep apnea dating back to about 1977, shortly after arriving in Cheyenne.  He reported that his military roommate in Turkey had previously told him of his loud snoring.  He stated that, shortly after arriving in Cheyenne, he began to have daytime sleepiness, and took naps at lunch.  He said he fought off sleep during the rest of the day by taking short walks at work.  The physician noted an assessment of obstructive sleep apnea syndrome (OSAS), noting that the Veteran described symptoms dating back to 1977.  She also wrote that it is highly possible that the his sleep apnea predated the hypertension and coronary artery disease and contributed to the diseases.  

Although service treatment records are devoid of any findings of or treatment for OSA, and the Veteran denied having a history of frequent trouble sleeping and frequent or severe headache on the January 1982 report of medical history, he later acknowledged a history of frequent or severe headache on the April 1990 retirement report of medical history.  (He denied having frequent trouble sleeping at that time.) 

At the Board hearing, the Veteran stated that, although he was not diagnosed with OSA until 2008, he remembered having headaches in the summer of 1977 when he first arrived at F.E. Warren Air Force Base, and sleeping problems even before.  He added that he felt tired and run down all the time during the day, and attributed these symptoms to the altitude.  The Veteran now believes that the headaches he noted at the time of his Air Force retirement physical were a manifestation or symptom of his OSA, and that it went undiagnosed and untreated until 2008.   

Also, the Veteran's wife, who reported having been married to him since 1979, testified that she had observed the Veteran snoring and having periods when he would cease breathing while asleep, early in their marriage and during his time in service.  She said she noticed it a lot more after his bypass surgery because she was quite concerned about his condition and would shake him awake when he would stop breathing.  She reportedly observed such episodes multiple times per month.  

The Veteran and his wife are both competent to report what they have observed.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).

We note that the Veteran was afforded a VA medical examination and medical opinion in connection with his claim in January 2009.  However, the medical opinion provided by the examining physician is not adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In the January 2009 medical examination report, the examiner wrote that a review of the Veteran's STRs discloses no record any mention of symptoms which could possibly be related to OSA.  He added that the retirement physical in 1990 did not provide supporting documentation of headache or sleep problems that could be related to OSA.  The examiner then noted that linking the Veteran's diagnosis of OSA, which was made shortly after possible symptoms of OSA were first brought to medical attention in 2008, to his period of active service twenty years earlier without intervening medical documentation, would require significant speculation.  He further stated that to retrospectively go back and assign a date of onset for OSA cannot medically be done in this case without speculation.  

In providing his opinion, it does not appear that the examiner considered the lay statements of the Veteran in describing in-service symptoms he believes were related to his currently diagnosed OSA.  The examiner's conclusion is based on the absence of clinical documentation until many years after service.  The examiner also does not adequately explain why the headaches noted at the time of the Veteran's retirement physical are not likely to have been a manifestation or symptom of OSA, and did not discuss the Veteran's account of the onset of sleep problem such as snoring and fatigue.  Furthermore, since the January 2009 VA medical examination, the Veteran's wife has provided additional information regarding what she observed with respect to the history and onset of the Veteran's claimed disorder.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Thus, because the January 2009 examining physician did not fully discuss the lay evidence of record in formulating his opinion and there has been additional evidence pertinent to the claim added to the claims folder since the examination, the Board finds that a remand for a supplemental medical opinion is necessary.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that when the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.). 

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims folder to the January 2009 VA medical examiner (or another appropriate examiner if that provider is not available) to obtain a supplemental opinion, without additional examination.  If another medical examination is deemed appropriate in order to provide the requested opinion, please so schedule.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.

a.  Based on review of the claims folder and (prior) examination and interview of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current OSA initially manifested in, was caused by, or was otherwise the result of active military service, to include any event, incident or symptomatology shown therein; OR whether such a relationship to service is unlikely (i.e., a probability of less than 50 percent.)

b.  The examiner should discuss evidence contained in the Veteran's STRs and post-service lay and medical evidence as well as any medical principles in support of his or her conclusions.  In regard to the lay evidence of record, the examiner should note the multiple statements and testimony the Veteran submitted on his own behalf as well as the testimony provided by the Veteran's wife, regarding in-service and post-service symptoms and experiences, and the examiner should consider the credibility of those statements in light of confirming or contradicting evidence of record, including objective findings.

c.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  Note:  It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the reviewer/examiner should clearly and specifically so specify in the report, and explain why this is so.

2.  After the above development has been accomplished to the extent possible, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and given an appropriate period of time for response.  The case should then be returned to the Board, if in order. 

The purpose of this remand is to obtain additional development and ensure due process.  The Board does not intimate a decision, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

